UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1780


QUINTIN T. VASCIANNIE,

                  Plaintiff – Appellant,

             v.

TIDEWATER   SKANSKA,   INCORPORATED;   SKANSKA    USA   CIVIL
SOUTHEAST, INCORPORATED; SKANSKA USA CIVIL, INCORPORATED,

                  Defendants – Appellees.




Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cv-01027-LMB-TCB)


Submitted:    April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zachary A. Kitts, COOK & KITTS, PLLC, Fairfax, Virginia, for
Appellant.   A. W. VanderMeer, Jr., Jeff W. Rosen, PENDER &
COWARD, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quintin   T.   Vasciannie     appeals    the    district     court’s

order granting summary judgment on his 42 U.S.C. § 1981 (2006)

claim and his 42 U.S.C. §§ 2000e to 2000e-17 (2000) claim.                    We

have     reviewed   the    record   and    find     no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Vasciannie v. Tidewater Skanska, Inc., No. 1:07-01027-

LMB-TCB (E.D. Va. filed June 6, 2008; entered June 9, 2008).                 We

dispense    with    oral   argument     because     the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2